Holmes, J.
The plaintiff’s guardian collected money due from the defendant to the plaintiff as administratrix of her mother’s estate. The plaintiff and defendant are both innocent, and the question is which must suffer by this wrong act of a third person. In such cases, where there is no superior equity on ■either side, the answer often may depend upon technical considera tions. The relation of guardian and ward of itself between •James Ryan and the plaintiff gives the defendant no superior ■equity, and if the case stopped there it would be enough to say that a guardian.has no authority to receive money due to his ward in a representative capacity as executor or administrator. It is argued, however, that the defendant’s position is bettered by the facts that at the time when the guardian withdrew the funds there were no known debts due from the estate which the ward was administering, and that the ward was the sole distributee. But even if the time for proving debts had elapsed, which it had not, the guardian would have had no authority to inter-meddle with the estate, but would have been bound to wait until it was handed over to him by an administrator, so that the de- . fendant’s case would not have been improved. It is not like those instances in which money has been paid to the party beneficially entitled to the fund at the moment, instead of to the party formally entitled to it in some fiduciary capacity. It is a payment to a person whose claim in any case is purely formal and not beneficial, so that when the formal right fails all justification for the payment is gone.

Judgment for the plaintiff.